IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


LONNIE D. HAGGERTY,                         : No. 42 WM 2015
                                            :
                     Petitioner             :
                                            :
                                            :
              v.                            :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
INDIANA COUNTY,                             :
                                            :
                     Respondent             :


                                         ORDER




PER CURIAM

      AND NOW, this 5th day of October, 2015, the Application for Relief per Pa.R.A.P.

123 is GRANTED to the extent that it seeks permission for Petitioner to refile his original

pleadings and a directive that the Prothonotary docket those pleadings.